743 N.W.2d 7 (2008)
Terry R. BAKER, d/b/a Kater Engineering Associates, Plaintiff-Appellee,
v.
HBI, Defendant, and
Grewal Development, LLC, Defendant-Appellant.
Docket No. 134888. COA No. 265994.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the June 12, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike the plaintiff's brief is DENIED.